DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-18 are pending.

Claim Objections
Claims 5, 14, and 15 are objected to because of the following informalities:  
Claim 5: In line 2, Applicant is respectfully advised to provide the missing article to improve grammar and clarity (e.g., pores formed by the intersecting).
Claim 14: In line 1, Applicant is respectfully advised to provide the missing article (i.e., wherein in the mesh sheet).
Claim 15: In line 1, Applicant is respectfully advised to provide the missing article to improve grammar and clarity (e.g., pores formed by the intersecting).
Appropriate correction is required.

Claim Interpretation
Claim 3 recites, “wherein the horizontal wire passes through two or more vertical wires and then intersects a next vertical wire.” [0043] recites, “For example, as can be seen in FIG. 3, the horizontal wire passes through three vertical wires, then intersects the next vertical wire, and passes through three vertical wires again, then intersects the next vertical wire, and this process is repeated and thus the twill weave is woven.” Comparisons between the above text and Fig. 3 clarify that the distinction between passing through and intersecting is that the horizontal wire that “passes through” a vertical wire is a horizontal wire that passes a respective vertical wire such that from a viewing perspective, the vertical wire is behind the horizontal wire, and the “intersecting” horizontal wire is one for which, from the same viewing perspective, a respective vertical wire is in front of the horizontal wire. This interpretation is applied herein for all claims using these terms. 
Claim 9 recites, “manufacturing a hemispherical mesh filter by drawing the manufactured mesh sheet on a hemispherical plate.” Merriam-Webster online dictionary defines a “plate” as “a smooth flat thin piece of material.” Cambridge online dictionary defines “plate” as “a flat piece of something that is hard and does not bend.” Since the idea of a “flat” material does not appear to be reconcilable with the idea of a material that is hemispherical, or that can form a hemispherical mesh filter by the drawing of a mesh sheet across itself, “plate” is interpreted herein as a term preferred by Applicant, acting as the lexicographer for the application, for a die for molding or pressing. See MPEP 2111.01 (IV).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “An EM filter for an EGR (exhaust gas recirculation) cooler.” It is unclear what an “EM” filter is, and neither the claims nor the specification state what “EM” represents. Moreover, the term “EM filter” does not appear to be a standard or recognized term in the art. Therefore, the metes and bounds of the claim are unclear. For the purposes of examination only, and in view of the specification, which states that the EM filter filters foreign materials contained in exhaust gas ([0035]), any filter that is capable of filtering foreign materials contained in exhaust gas will be regarded as equivalent to an EM filter.
Claims 2-8 are rejected upon the same basis as claim 1, and because of their dependence from claim 1.
Claim 9 is rejected upon the same basis as claim 1. Claims 10-18 are rejected because of their dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Masago et al. (EP2369147A1, hereinafter “Masago”) in view of Kotthoff et al. (US 2011/0173956 A1, hereinafter “Kotthoff”), and as evidenced by Kato et al. (US 2001/0020780 A1, hereinafter “Kato”).
Regarding claim 1, Masago discloses a filter 25 for an EGR pipe 16 leading to an EGR cooler 26 for trapping foreign matter (Fig. 2; [0024], [0025]) (i.e., an EM filter for an EGR cooler) comprising:
a gasket 32 (Fig. 4; [0026]); and
a metal mesh ([0026]) (i.e., a mesh filter).
However, Masago does not explicitly disclose a mesh filter including a horizontal wire and a vertical wire that are metal wires, wherein the horizontal wire and the vertical wire form a twill weave structure and wherein a ratio of a wire diameter of the horizontal wire with respect to a wire diameter of the vertical wire is greater than 1 and less than or equal to 1.3.
Kotthoff discloses a particle trap 6 for an exhaust gas recirculation line 1 (Fig. 1; [0059]) comprising a permeable hollow body 3 ([0060]) in the manner of a sieve using a nonwoven ([0041]), the nonwoven being a twill fabric ([0030]) constructed of metallic wire filaments (Fig. 6; [0067], [0043]). Kotthoff teaches that the filaments are relatively thick waft filaments that have a maximum diameter of 164 μm and relatively thin weft filaments that have a minimum diameter of 146 μm, when a tolerance is considered ([0031]) (i.e., a wire diameter ratio of up to about 1.12 for waft:warp). Kotthoff teaches that these diameters influence the shape of the resulting meshes.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter of Masago by providing a mesh filter including a horizontal wire and a vertical wire that are metal wires, wherein the horizontal wire and the vertical wire form a twill weave structure and wherein a ratio of a wire diameter of the horizontal wire with respect to a wire diameter of the vertical wire is greater than 1 and less than or equal to 1.3 as taught by Kotthoff because (1) Masago discloses a metal mesh filter but does not disclose its configuration (Masago, [0026]), (2) a suitable metallic exhaust gas filter uses a twill weave, which results in a smooth surface and a robust construction (Kotthoff, [0030], [0067]), and (3) a wire diameter ratio of up to about 1.12 favorably influences the mesh shape of the filter (Kotthoff, [0067]).
It is noted that Kotthoff teaches relatively thick warp filaments 30 (i.e., vertical wires) and relatively thin weft filaments 31 (i.e., horizontal wires), whereas the instant claim recites a thicker horizontal wire relative to a vertical wire. However, warp and weft are known in the art to be interchangeable based on the rotational orientation of the weave, as evidenced by Kato ([0011]), so the description of the thicker wire as a horizontal wire, i.e., the preferred nomenclature of the claim, is not regarded as conferring patentability upon the claim. For example, Fig. 6 of Kotthoff is presented below but rotated counterclockwise by 90°. From this perspective, the horizontal filaments are thicker than the vertical filaments.

    PNG
    media_image1.png
    331
    247
    media_image1.png
    Greyscale


Regarding claim 3, Kotthoff discloses a 5-shed twill, in which a horizontal filament only penetrate after four filaments have been passed (Fig. 6; [0067]) (i.e., the horizontal wire passes through four vertical wires and then intersects a next vertical wire). It is noted that in the above figure, the filaments penetrate or pass through as claimed when viewed from the opposite side from that shown, so that the penetrating or passing through is a matter of perspective and not a difference in the prior art with respect to the claimed structure.

Regarding claim 4, Kotthoff discloses a twill weave structure in which each horizonal filament passes under (or over, in the above perspective) a different vertical filament, so Masago in view of Kotthoff teaches horizontal filaments adjacent to each other that respectively intersect different vertical wires. 

Regarding claim 5, Kotthoff teaches meshes (i.e., pores) that are rectangular ([0032]) and which repeat regularly (Fig. 6; [0030]) (i.e., the twill weave structure includes pores formed by intersecting of the horizontal wire and the vertical wire and wherein sizes and shapes of the pores are substantially the same).

Regarding claim 7, as discussed above, Kotthoff teaches that the filaments are relatively thick waft filaments that have a maximum diameter of 164 μm and relatively thin weft filaments that have a minimum diameter of 146 μm, when a tolerance is considered ([0031]) (i.e., a ratio of wire diameters of the horizontal wire and the vertical wire is 1.12:1, when viewed from an alternate perspective). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masago in view of Kotthoff, as applied to claim 1 above, and further in view of Claus et al. (US 2018/0328490 A1, hereinafter “Claus”), and as evidenced by Sonomoto (JP2003097253A).
Masago in view of Kotthoff does not explicitly disclose that each of the metal wires is a SUS wire. It is noted that “SUS” references stainless steel ([0039]).
Claus discloses a filter element consisting of a twill woven material ([0047]) for filtering in an exhaust gas recirculation system ([0030]). Claus teaches that the twill material is made of stainless steel wire ([0047]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter of Masago in view of Kotthoff by providing a mesh filter wherein each of the metal wires is a SUS wire as taught by Claus because (1) Kotthoff teaches that wire filaments for the sieve are of a material named according the German Steel Key (Kotthoff, [0048]), (2) a twill woven filter is suitably made from stainless steel wire (Claus, [0047]), and (3) in the exhaust purification art, stainless steel is known to confer corrosion resistance, as evidenced by Sonomoto (claim 2: “exhaust”; p. 3/7, line 5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masago in view of Kotthoff, as applied to claim 1 above, and further in view of Rolle et al. (US 2009/0071151 A1, hereinafter “Rolle”).
Masago in view of Kotthoff does not explicitly disclose that a diameter of the horizontal wire is 100 μm to 150 μm.
Rolle discloses a screening layer disposed in an exhaust gas recirculation line ([0007]) (i.e., a filter) that uses a woven fabric of wire filaments that can be made from steel, with some thicker and some thinner ([0014]). Rolle teaches that the thicker filaments can have a thickness of 100 to 300 μm ([0014]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter of Masago in view of Kotthoff by providing a diameter of the horizontal wire that is 100 μm to 150 μm as taught by Rolle because (1) Kotthoff teaches that a thicker filament may have a diameter is small as 156 μm ([0031]), (2) filters for EGR lines having different wire thicknesses were known in the art to be effective with thicker wires with diameters between 100 and 300 μm (Rolle¸[0014]), and (3) the skilled practitioner would have been motivated to optimize a wire size within a known range of wire sizes taught by the prior art. See MPEP 2144.05 (II).

Claims 9-10, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masago in view of Kotthoff, Edelmeier et al. (DE102005061250A1, hereinafter “Edelmeier”), and Kuen (US 1,294,486).
Regarding claim 9, Masago discloses a manufacturing method (e.g., [0029]: partially joining and laminating”; [0033]: “the assembly . . . and the mounting”) for a filter 25 for an EGR pipe 16 leading to an EGR cooler 26 for trapping foreign matter (Fig. 2; [0024], [0025]) (i.e., manufacturing method of an EM filter for an EGR cooler) comprising: 
providing a metal mesh filter 25 having a filter body 25a having a hemispherical shape (Fig. 3; [0026]), and mounting the filter using a gasket 32 and a frame 33 ([0027], [0031]) (i.e., assembling a manufactured hemispherical mesh filter with a gasket).
However, Masago does not explicitly disclose (i) preparing horizontal and vertical wires that are metal wires; (ii) manufacturing a mesh sheet by twill-weaving the horizontal and vertical wires; or (iii) manufacturing a hemispherical mesh filter by drawing the manufactured mesh sheet on a hemispherical plate.
Regarding (ii), Kotthoff discloses a particle trap 6 for an exhaust gas recirculation line 1 (Fig. 1; [0059]) comprising a permeable hollow body 3 ([0060]) in the manner of a sieve using a nonwoven ([0041]), the nonwoven being a twill fabric ([0030]) constructed of metallic wire filaments and forming meshes (Fig. 6; [0067], [0032], [0043]) (i.e., a mesh sheet). Kotthoff teaches that the nonwoven is woven to produce a regularly repeating pattern and results in a robust construction ([0030], end). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Masago by (ii) manufacturing a mesh sheet by twill-weaving horizontal and vertical wires as taught by Kotthoff because (1) Masago discloses a metal mesh filter but does not disclose its configuration (Masago, [0026]), (2) a suitable metallic exhaust gas filter uses a twill weave, which produces a smooth surface and a robust construction (Kotthoff, [0030], [0067]), and (3) such a twill configuration is woven (i.e., manufactured) into a sheet and requires horizontal and vertical filaments or wires (Kotthoff, Fig. 6; [0030]).
Regarding (i), Edelmeier discloses a method of producing a fabric ([0001]) comprising a woven wire mesh ([0005]). Edelmeier teaches that the wires are annealed ([0024]) and coated to produce a uniform surface ([0005]) and to allow for better processing in weaving ([0033]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Masago in view of Kotthoff by (i) preparing horizontal and vertical wires that are metal wires as taught by Edelmeier because annealing and coating wires produces a uniform surface and allows for better processing in weaving (Edelmeier, [0005], [0024], [0033]).
Regarding (iii), Kuen discloses method of forming a brass sheet 20 (Fig. 1; p. 1, line 40; p. 2, lines 5-7) into a bowl shape 22 (p. 2, line 28) that resembles a hemisphere (Figs. 3, 4). Kuen teaches that the bowl shape is formed using a drawing punch 13 (p. 2, lines 25-26) (analogous to a hemispherical plate).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Masago in view of Kotthoff and Edelmeier by (iii) manufacturing a hemispherical mesh filter by drawing the manufactured mesh sheet on a hemispherical plate as taught by Kuen because (1) Masago teaches a filter that is a hemispherical metal mesh but does not discuss how the shape is created (Masago, [0026]), (2) a metal sheet can be pressed using drawing punch into a bowl shape (i.e., the sheet is drawn on a plate) (Ishihara, Fig. 4;p [0011]), and (3) given the teachings of Kuen, it would have been prima facie obvious to use a drawing punch to form a mesh sheet into a hemispherical shape in the method taught by Masago in view of Kotthoff, Edelmeier, and Kuen.

Regarding claim 10, Edelmeier teaches that the wires are annealed ([0024]) prior to weaving ([0033]), so it would have been prima facie obvious to heat-treat the horizontal and vertical wires before the twill-weaving of the horizontal and vertical wires in the method taught by Masago in view of Kotthoff, Edelmeier, and Kuen.

Regarding claim 13, Regarding claim 3, Kotthoff discloses a 5-shed twill, in which a horizontal filament only penetrate after four filaments have been passed (Fig. 6; [0067]) (i.e., the horizontal wire passes through four vertical wires, and then intersects a next vertical wire). It is noted that in the above figure, the filaments penetrate or pass through as claimed when viewed from the opposite side from that shown, so that the penetrating or passing through is a matter of perspective and not a difference in the prior art with respect to the claimed structure. 

Regarding claim 14, Kotthoff discloses a twill weave structure in which each horizonal filament passes under (or over, in the above perspective) a different vertical filament, so Masago in view of Kotthoff, Edelmeier, and Kuen teaches horizontal filaments adjacent to each other that respectively intersect different vertical wires.

Regarding claim 15, Kotthoff teaches meshes (i.e., pores) that are rectangular ([0032]) and which repeat regularly (Fig. 6; [0030]) (i.e., the mesh sheet includes pores formed by intersecting of the horizontal and vertical wires, and sizes and shapes of the pores are substantially the same). 

Regarding claim 17, as discussed above, Kotthoff teaches that the filaments are relatively thick waft filaments that have a maximum diameter of 164 μm and relatively thin weft filaments that have a minimum diameter of 146 μm, when a tolerance is considered ([0031]) (i.e., ratio of the diameters of the horizontal and vertical wires is 1.12:1, when viewed from an alternate perspective).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masago in view of Kotthoff, Edelmeier, and Kuen, as applied to claim 9 above, and as evidenced by Kato.
Masago in view of Kotthoff, Edelmeier, and Kuen does not explicitly disclose that a ratio of a wire diameter of the horizontal wire with respect to a wire diameter of the vertical wire is greater than 1 and less than or equal to 1.3.
Kotthoff teaches that the filaments are relatively thick waft filaments that have a maximum diameter of 164 μm and relatively thin weft filaments that have a minimum diameter of 146 μm, when a tolerance is considered ([0031]) (i.e., a wire diameter ratio of up to about 1.12 for waft:warp). Kotthoff teaches that these diameters influence the shape of the resulting meshes.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Masago in view of Kotthoff, Edelmeier, and Kuen by providing a ratio of a wire diameter of the horizontal wire with respect to a wire diameter of the vertical wire is greater than 1 and less than or equal to 1.3 as taught by Kotthoff because a wire diameter ratio of up to about 1.12 favorably influences the mesh shape of the filter (Kotthoff, [0067]).
It is noted that Kotthoff teaches relatively thick warp filaments 30 (i.e., vertical wires) and relatively thin weft filaments 31 (i.e., horizontal wires), whereas the instant claim recites a thicker horizontal wire relative to a vertical wire. However, warp and weft are known in the art to be interchangeable based on the rotational orientation of the weave, as evidenced by Kato ([0011]), so the description of the thicker wire as a horizontal wire, i.e., the preferred nomenclature of the claim, is not regarded as conferring patentability upon the claim. For example, Fig. 6 of Kotthoff is presented below but rotated counterclockwise by 90°. From this perspective, the horizontal filaments are thicker than the vertical filaments.

    PNG
    media_image1.png
    331
    247
    media_image1.png
    Greyscale


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Masago in view of Kotthoff, Edelmeier, and Kuen, as applied to claim 9 above, and further in view of Claus, and as evidenced by Sonomoto.
Masago in view of Kotthoff, Edelmeier, and Kuen does not explicitly disclose that each of the metal wires is a SUS wire. 
Claus discloses a filter element consisting of a twill woven material ([0047]) for filtering in an exhaust gas recirculation system ([0030]). Claus teaches that the twill material is made of stainless steel wire ([0047]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Masago in view of Kotthoff, Edelmeier, and Kuen such that each of the metal wires is a SUS wire as taught by Claus because (1) Kotthoff teaches that wire filaments for the sieve are of a material named according the German Steel Key but does not explicitly recite stainless steel (Kotthoff, [0048]), (2) a twill woven filter is suitably made from stainless steel wire (Claus, [0047]), and (3) in the exhaust purification art, stainless steel is known to confer corrosion resistance, as evidenced by Sonomoto (claim 2: “exhaust”; p. 3/7, line 5).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Masago in view of Kotthoff, Edelmeier, and Kuen, as applied to claim 9 above, and further in view of Rolle.
Masago in view of Kotthoff, Edelmeier, and Kuen does not explicitly disclose that a diameter of the horizontal wire is 100 μm to 150 μm.
Rolle discloses a screening layer disposed in an exhaust gas recirculation line ([0007]) (i.e., a filter) that uses a woven fabric of wire filaments that can be made from steel, with some thicker and some thinner ([0014]). Rolle teaches that the thicker filaments can have a thickness of 100 to 300 μm ([0014]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Masago in view of Kotthoff, Edelmeier, and Kuen by providing a diameter of the horizontal wire that is 100 μm to 150 μm as taught by Rolle because (1) Kotthoff teaches that a thicker filament may have a diameter is small as 156 μm ([0031]), (2) filters for EGR lines having different wire thicknesses were known in the art to be effective with thicker wires with diameters between 100 and 300 μm (Rolle¸[0014]), and (3) the skilled practitioner would have been motivated to optimize a wire size within a known range of wire sizes taught by the prior art. See MPEP 2144.05 (II).

Additional Claim Objections
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claim 6 and 16. The concept of a filter for an EGR (exhaust gas recirculation) cooler, comprising: 
a gasket; and
a mesh filter including a horizontal wire and a vertical wire that are metal wires, wherein the horizontal wire and the vertical wire form a twill weave structure and wherein a ratio of a wire diameter of the horizontal wire with respect to a wire diameter of the vertical wire is greater than 1 and less than or equal to 1.3 (claim 1); 
wherein the twill weave structure includes pores formed by intersecting of the horizontal wire and the vertical wire and wherein sizes and shapes of the pores are substantially the same (claim 5); and 
wherein each of the pores is square and a length of one side of each of the pores is 130 um to 200 um (claim 6) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a method of manufacturing a filter for an EGR (exhaust gas recirculation) cooler, the method comprising: preparing horizontal and vertical wires that are metal wires; manufacturing a mesh sheet by twill-weaving the horizontal and vertical wires; manufacturing a hemispherical mesh filter by drawing the manufactured mesh sheet on a hemispherical plate; and assembling the manufactured hemispherical mesh filter with a gasket (claim 9);
wherein the mesh sheet includes pores formed by intersecting of the horizontal and vertical wires, and sizes and shapes of the pores are substantially the same (claim 15); and 
wherein each of the pores is square, and a length of one side of each of the pores is 130 um to 200 um (claim 16) is considered to define patentable subject matter over the prior art. 
The closest prior art is regarded to be Masago et al. (EP2369147A1) in view of hereinafter “Kotthoff”), and as evidenced by Kato et al. (US 2001/0020780 A1, hereinafter “Kato”).
Masago discloses a filter 25 for an EGR pipe 16 leading to an EGR cooler 26 for trapping foreign matter (Fig. 2; [0024], [0025]) (i.e., an EM filter for an EGR cooler) comprising:
a gasket 32 (Fig. 4; [0026]); and
a metal mesh ([0026]) (i.e., a mesh filter).
Kotthoff et al. (US 2011/0173956 A1) discloses a particle trap 6 for an exhaust gas recirculation line 1 (Fig. 1; [0059]) comprising a permeable hollow body 3 ([0060]) in the manner of a sieve using a nonwoven ([0041]), the nonwoven being a twill fabric ([0030]) constructed of metallic wire filaments (Fig. 6; [0067], [0043]). Kotthoff teaches that the filaments are relatively thick waft filaments that have a maximum diameter of 164 μm and relatively thin weft filaments that have a minimum diameter of 146 μm, when a tolerance is considered ([0031]), so it would have been prima facie obvious to provide a mesh filter including a ratio of a wire diameter of the horizontal wire with respect to a wire diameter of up to about 1.12. Kotthoff also teaches pores that are substantially the same (Fig. 6). 
However, Kothoff teaches meshes or pores that are rectangular but not square (Fig. 6; [0032]: “have a greater mesh width in the weft direction than in the warp direction”), so Kotthoff teaches away from an implementation of square pores.
Claus et al. (US 2018/0328490 A1) also discloses a filter element consisting of a twill woven material ([0047]) for filtering in an exhaust gas recirculation system ([0030]), with meshes (i.e., pores) of a uniform width of 0.18 mm ([0047]) (i.e., they are square) in a twill weave ([0027]). However, Claus does not suggest that such a filter element should have differently sized horizontal and vertical wires, and Kotthoff teaches that the differently sized wires in that disclosure are for the purpose of creating meshes having a rectangular shape ([0031]-[0032]), so one would not have had reason to modify Masago in view of Kotthoff to provide square pores using the teachings of Claus.
Sittig et al. (US 2013/0247547 A1) discloses a particle separator for treating the exhaust gases of an internal combustion engine (Abstract) in which the wire filaments of a metallic layer ([0021]) of the particle separator ([0002]) can have two different diameters that are intermixed, for example one 20 to 25 μm; the other 38 to 42 μm) ([0022]). However, these values only suggest a ratio of wire diameters of from 1.52 to 2.1, and a twill weave is not suggested, so one would not have modified either Masago or Masago in view of Kotthoff to arrive at the claimed invention.
Claims 6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takasawa et al. (DE102013221508A1) discloses an EGR filter 12 that is formed of a hemispherical metallic mesh (Fig. 7; [0081]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from Patent Center. Status information for published applications may be obtained from Patent Center.  Status information for unpublished applications is available through Patent Center.  For more information about Patent Center, see https://patentcenter.uspto.gov/. Should you have questions on access to Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772